JOURNAL ENTRY and OPINION
{¶ 1} Tamara Smith appeals the trial court's summary judgment in favor of appellee The Cleveland Clinic Foundation (Clinic). The trial court's judgment *Page 374 
disqualified Ellen Simon, Smith's attorney. Smith assigns the following as error for our review:
 {¶ 2} "The trial court erred and abused its discretion when itfound that counsel violated Disciplinary Rule 7-104 and when itdisqualified Plaintiff's counsel on that basis."
 {¶ 3} Having reviewed the record and pertinent law, we reverse the trial court's decision and remand for proceedings consistent with this opinion. The apposite facts follow.
 {¶ 4} Smith was a contracted employee of the Clinic from July 1, 1998 through June 30, 2000. The Clinic opted not to renew Smith's employment contract following a department committee meeting chaired by Dr. Robert Petras and attended by Dr. John Goldblum, Dr. Bruce Sebek, and others.
 {¶ 5} Following termination of her employment, Smith retained Simon. Prior to filing a lawsuit, Simon interviewed several Clinic employees including Drs. Goldblum and Sebek without informing the Clinic. Subsequently, Smith sued the Clinic and Dr. Petras in the court of common pleas alleging wrongful termination, inter alia.
 {¶ 6} Upon learning of these interviews, the Clinic moved to disqualify Simon for improperly contacting its employees in violation of the Code of Professional Responsibility's Disciplinary Rule 7-104 (DR 7-104).1 On February 5, 2002, the trial court disqualified Simon. This appeal followed from that final appealable order.2
 {¶ 7} In her sole assigned error, Smith argues the trial court abused its discretion by disqualifying Simon. Because Simon's conduct which formed the basis for disqualification did not prejudice the Clinic, we agree.
 {¶ 8} A trial court possesses "inherent power to regulate the practice before it, and protect the integrity of its proceedings."3
This power extends to overseeing the ethical conduct of attorneys as well as the dismissal or disqualification of *Page 375 
attorneys who cannot, or will not, comply with the Code of Professional Responsibility when representing a client.4
 {¶ 9} We will not disturb a trial court's ruling on such matters absent an abuse of discretion.5 "The term discretion itself involves the idea of choice, of an exercise of the will, of a determination made between competing considerations. In order to have an abuse of that choice, the result must be so palpably and grossly violative of fact or logic that it evidences not the exercise of will but the perversity of will, not the exercise of judgment but the defiance of judgment, not the exercise of reason but instead passion or bias."6
 {¶ 10} Despite the broad power vested in a trial court to supervise members of the bar practicing before it, disqualification is a drastic measure which a trial court should exercise only when absolutely necessary such as "in the event of truly egregious misconduct which is likely to infect future proceedings."7 A violation of a professional ethics rule "does not automatically necessitate disqualification of the attorney involved."8 Rather, courts are uniform in holding disqualification is improper where the moving party demonstrated a disciplinary rule violation but failed to demonstrate correlative prejudice.9
 {¶ 11} When determining whether a court properly disqualified an attorney due to a violation of DR 7-104, a reviewing court must consider: "1) the client's interest in being represented by counsel of its own choice; 2) the opposing party's interest in a trial free from prejudice due to disclosures of confidential information; and 3) the public's interest in the scrupulous administration of justice."10
 {¶ 12} Here, the trial court determined that Simon sank below the minimum level of conduct by interviewing several Clinic employees, including Drs. Goldblum *Page 376 
and Sebek, without first notifying the Clinic. On appeal, the Clinic argues the trial court properly granted summary judgment, based upon Simon's alleged violation of DR 7-104 and the risk of some unnamed prejudice; however, because the record does not demonstrate the likelihood of prejudice, we conclude the trial court erred.
 {¶ 13} The Clinic asserts the ex parte interviews tainted the proceedings such that a fair trial is improbable because whatever information gleaned from those interviews are necessarily part of Simon's memory. It may be true that Simon cannot fully dismiss the substance of the interviews; however, obtaining information, per se, does not result in prejudice. Rather, the key inquiry is whether the information will likely prevent the fair administration of justice.
 {¶ 14} The Clinic answers this question affirmatively and asserts the mere risk of a tainted trial warrants Simon's disqualification. In support of this proposition, the Clinic refers us to Royal Indemnity Co.v. J.C. Penny Co.11 and Maple Heights v. Redi Car Wash.12 We determine the Clinic has misapplied these cases.
 {¶ 15} In Royal Indemnity Co., the supreme court stated, "The most common basis for trial court disqualification of an attorney is the risk of a tainted trial due to an actual or potential conflict of interest."13 While the supreme court acknowledged risk of a tainted trial is grounds for disqualifying an attorney, it did not hold that any degree of risk warrants disqualification. In fact, the holding in Royal Indemnity Co. did not turn on the presence of risk; rather, the court merely stated dicta in leading to its conclusion that grounds other than risk may warrant attorney disqualification.
 {¶ 16} In Redi Car Wash, we cited to Royal Indemnity Co. and stated, "Under appropriate circumstances, an attorney may be disqualified from continued participation in ongoing litigation in the event of trulyegregious misconduct which is likely to infect future proceedings, * * *."14 In its zeal, the Clinic wrongly equates this standard with, as it stated, "even a risk of a tainted trial due to theattorney's unethical misconduct."15 These positions are clearly not analogous. *Page 377 
 {¶ 17} Upon reviewing this record, including the deposed testimonies of Drs. Goldblum and Sebek, we find no indication that Simon's conduct will likely prejudice the underlying proceedings. The Clinic goes to great lengths to establish Simon violated DR 7-104; however, the Clinic fails to demonstrate Simon caused correlative prejudice justifying her disqualification. Conduct amounting to a Disciplinary Rule violation does not necessarily correspond to circumstances warranting disqualification. We emphasize this point: absent prejudice, a violation of DR 7-104 does not necessitate the extraordinary remedy of disqualification.
 {¶ 18} As we find no indication of prejudice, Smith's interest in being represented by the counsel of her choice and the scrupulous administration of justice compel us to reverse Simon's disqualification. Accordingly, Smith's assigned error has merit. We reverse the trial court's disqualification order and remand this matter for proceedings consistent with this opinion.
Judgment reversed and remanded.
ANNE L. KILBANE, J., CONCURS; TERRENCE O'DONNELL, J., DISSENTS. (SEE ATTACHED DISSENTING OPINION.)
1 {¶ a} In Opinion 90-20, the Supreme Court of Ohio Board of Commissioners on Grievance and Discipline issued an advisory opinion interpreting DR 7-104(A)(1) as follows:
{¶ b} "When litigation is contemplated or after a lawsuit is filed a lawyer representing an interest adverse to a corporation must notify opposing counsel when seeking to interview management employees, employees who can speak for the corporation and employees whose opinions form the basis of management decisions."
2 Although the trial court's order did not resolve all issues before it, a final appealable order exists pursuant to R.C. 2505.02(B)(2) which states that an order is final if it "affects a substantial right made in a special proceeding or upon a summary application in an action after judgment." See Ross v. Ross (1994), 94 Ohio App.3d 123.
3 Royal Indemn. Co. v. J.C. Penney Co. (1986), 27 Ohio St.3d 31,35.
4 Mentor Lagoons Inc. v. Rubin (1987), 31 Ohio St.3d 256.
5 Royal Indemn. Co. at 33-34.
6 Nakoff v. Fairview General Hospital (1996), 75 Ohio St.3d 254,256-257 (Citations omitted).
7 Musa v. Gillette Communications of Ohio, Inc. (1994),94 Ohio App.3d 529, 533; Maple Heights v. Redi Car Wash (1998),51 Ohio App.3d 60; See, also, Royal Indemn. Co.
8 Kitchen v. Aristech (S.D.Ohio 1991), 769 F. Supp. 254, citing W.T.Grant Co. v. Haines, 531 F.2d 671, 677 (2d Cir. 1976); Meat PriceInvestigators Ass'n. v. Spencer Foods, 572 F.2d 163, 165 (8th Cir. 1978).
9 The White Family Companies, Inc. v. Dayton Title Agency, Inc.,284 B.R. 238, (Bkrtcy. S.D.Ohio 2002), citing Meat Price InvestigatorsAss'n; Kitchen.
10 Id. at 258, quoting Meat Price Investigators Ass'n. at 165.
11 (1986), 27 Ohio St.3d 31.
12 (1998), 51 Ohio App.3d 60.
13 Royal Indemn. Co. at 34.
14 Id. at 61 (Emphasis added).
15 Emphasis added.